24 So.3d 594 (2009)
Richard BISHOP, Jr., Appellant,
v.
FLORIDA AGRICULTURAL AND MECHANICAL UNIVERSITY, Appellee.
No. 5D08-1222.
District Court of Appeal of Florida, Fifth District.
October 30, 2009.
Rehearing Denied December 30, 2009.
Joseph Morrell, Orlando, for Appellant.
Monterey Campbell, III, Richard E. Mitchell, and Michael D. Porter, of Gray Robinson, P.A., Orlando, for Appellee.
*595 PER CURIAM.
Florida Agricultural and Mechanical University's College of Law expelled Richard Bishop, Jr. as a student and invalidated the credits that he had received due to alleged fraudulent misconduct connected with his admission. Bishop appeals, arguing that he was not afforded proper notice and a hearing before such action was taken.
Our recent decision in Morris v. Florida Agricultural and Mechanical University, 23 So.3d 167 (Fla. 5th DCA 2009), governs the disposition of this appeal. For the reasons articulated in that decision, we reverse the final order and remand for a properly noticed hearing on the fraudulent misconduct charge.
REVERSED and REMANDED.
MONACO, C.J., ORFINGER and COHEN, JJ., concur.